Citation Nr: 0205500
Decision Date: 05/28/02	Archive Date: 08/16/02

DOCKET NO. 00-06 901               DATE MAY 28, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Whether new and material evidence, sufficient to reopen a claim
of service connection for an acquired psychiatric disability, has
been submitted.

2. Whether new and material evidence, sufficient to reopen a claim
of service connection for a pulmonary disability, claimed a
residual of pneumonia, has been submitted.

(The issues of entitlement to service connection for an acquired
psychiatric disability and a pulmonary disability will be the
subject of a later decision.)

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

C. Kedem, Associate Counsel 

INTRODUCTION

The veteran had active military service from December 1975 to April
1978. This matter comes to the Board of Veterans' Appeals (Board)
from a March 1998 decision of the Department of Veterans Affairs
(VA) Portland Regional Office (RO), which denied service connection
for depression and for residuals of pneumonia, as new and material
evidence, sufficient to reopen those claims, had not been
submitted. By January 2000 statement of the case, the RO found that
new and material evidence had been submitted as to both claims;
yet, service connection for the disabilities was nonetheless
denied. Previously decided claims may not be reopened in the
absence of new and material evidence. See Barnett v. Brown, 8 Vet.
App. 1 (1995) (citing 38 U.S.C. 5108, 7104(b)). Furthermore,
regardless of RO action, the Board is legally bound to decide the
threshold issue of whether the evidence is new and material before
addressing the merits of a claim. Thus, the matter of new and
material evidence must be revisited in the decision below.

In this appeal, the veteran requested a personal hearing before a
Member of the Board at the RO. A notation in the file indicates
that he either failed to appear for the scheduled hearing or
canceled his scheduled appearance prior to the hearing.
Accordingly, the Board will proceed with consideration of the
veteran's claim based on the evidence of record. See 38 C.F.R.
20.704(e) (2001).

2 -

FINDINGS OF FACT

1. By November 1979 decision, the RO denied the veteran's claim of
service connection for a nervous condition; although he was
notified of this decision in December 1979, he did not file an
appeal within one year thereafter.

2. The evidence received since November 1979 is probative of the
issue at hand and so significant that it must be considered to
decide fairly the merits of the claim.

3. By August 1982 determination, the RO denied the veteran's claim
of service connection for a lung disability; although he was
notified of the decision that month, he did not file an appeal
within one year thereafter.

4. The evidence received since August 1982 is probative of the
issue at hand and so significant that it must be considered to
decide fairly the merits of the claim.

CONCLUSIONS OF LAW

1. The November 1979 RO decision, denying service connection for a
nervous condition, is final. 38 U.S.C.A. 7105(c) (West 1991); 38
C.F.R. 20.1103 (2001).

2. New and material evidence to reopen the claim of service
connection for an acquired psychiatric disability has been
received. 38 U.S.C.A. 5108 (West 1991), 38 C.F.R. 3.156(a) (2001).

3. The August 1982 RO decision, denying service connection for a
lung disability, is final. 38 U.S.C.A. 7105(c) (West 1991); 38
C.F.R. 20.1103 (2001).

4. New and material evidence to reopen the claim of service
connection for a lung disability has been received. 38 U.S.C.A.
5108 (West 1991), 38 C.F.R. 3.156(a) (2001).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's December 1975 report of medical history for
enlistment purposes indicated that he was in "excellent" health. He
did not report a history of psychiatric problems. However, he did
report that he suffered a bout of pneumonia in 1971 without further
complications. Apparently, he was hospitalized due to his
pneumonia. The December 1975 enlistment medical examination
report.did not indicate any psychiatric or lung disability.
Moreover, his "PULHES" physical profile amounted to a "picket
fence" (i.e., all 1's), indicating a high level of medical fitness.
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for
an explanation of the military medical profile system).

December 1977 service medical records indicated that he was
hospitalized for acute stress reaction related to job
dissatisfaction. He was returned to duty a few days later and
assigned a "PULHES" of 1's. Id.

In January 1978, he was hospitalized. The admission diagnosis was
alcoholism, chronic bronchitis, and depression of unknown etiology.
The discharge report indicated that he claimed he abused alcohol
due to stress and that he had been very nervous because of problems
at work. The discharge diagnosis was alcoholism.

In his April 1978 report of medical history, he reported that he
suffered from "depression or excessive worry." He also reported
treatment for pneumonia at the Naval Hospital in San Diego. The
April 1978 separation medical examination report reflected no
physical or psychiatric disability. The only abnormality noted was
defective vision.

In December 1978, he filed a claim of service connection for a
"mental disorder," alcoholism, and "pneumonia 1976."

October 1979 VA medical records indicated that the veteran was
hospitalized for pneumonia before service. Heavy smoking was noted
as well as periodic shortness

- 4 -

of breath. On psychiatric examination, depression and neurosis,
secondary to alcohol abuse, were diagnosed.

By November 1979 decision, the RO denied service connection for
pneumonia, alcoholism, and a nervous disorder. He was notified of
the RO determination in December 1979. He did not initiate an
appeal within one year thereafter.

In April 1982, he was hospitalized for approximately six weeks
after threatening a female friend. Apparently, he was drunk at the
time. The discharge diagnosis was dysthymic disorder, alcohol
dependence, mixed substance abuse in remission, borderline
personality disorder and dependent personality disorder.

In June 1982, he filed a claim of service connection for a lung
disability. In August 1982, the RO denied service connection for a
lung disability because new and material evidence, sufficient to
reopen that claim, had not been submitted.

In October 1997, he filed a claim of service connection for
disabilities including residuals of pneumonia and depression. In
March 1998, the RO denied service connection for, inter alia,
depression and residuals of pneumonia, citing the lack of new and
material evidence.

By October 1998 notice of disagreement, he expressed disagreement
with the denial of service connection for residuals of pneumonia
and depression.

In March 1999, he testified at a local hearing at the RO that he
was first diagnosed with depression in December 1977, while in
service, and that he was subsequently diagnosed with depression on
several occasions. He stated that he was receiving treatment for
depression and was taking antidepressant medication. Also, he
stated that he could not hold a job due to his depression and that
he received Social Security disability as a result. He stated that
he was a chemical and biological specialist in service, and that
his initial depression began when he was stationed in Italy due to
work-related frustrations. As to pneumonia, he testified that he
first suffered from the illness as a child. He reported that he was
diagnosed with

- 5 -

pneumonia again in December 1975. When asked whether he suffered
from residuals of pneumonia, he indicated that he had chronic
bronchitis, emphysema, and a cough. He also stated that physicians
have encouraged him to stop smoking.

The following evidence was submitted at the March 1999 hearing or
thereafter:

March 1988 private medical records indicated that he reported
exposure to dangerous chemicals while in the military. He stated
that as a chemical specialist, one of his jobs was operating a gas
chamber.

An August 1988 medical assessment report indicated that the veteran
was injured in an industrial accident in February 1985. As a result
of the accident, he developed left knee, left ankle, a back
problems.

A February 1989 letter from a psychologist indicated that the
veteran was depressed and that such depression, although
preexisting the industrial accident, became more severe as a result
of it due to chronic pain and an inability to work.

A May 1990 medical assessment report indicated that the veteran
experienced adjustment difficulties dating back to childhood. Self-
medication was also noted as was a history of suicide attempts. A
review of treatment notes revealed that he was an "underachiever"
and had low self-esteem. It appears that the report was written to
assess psychological damage resulting from the industrial accident.
The examiner diagnosed somatoform pain disorder, chronic dysthymia
that preexisted the industrial accident, chronic alcoholism, opioid
dependence, and polysubstance dependence. The latter two were in
remission. He was also diagnosed with personality disorder, not
otherwise specified.

A May 1992 X-ray study report indicated evidence of chronic lung
disease. November 1996 VA medical records reflected continued
depressive symptomatology with moderate improvement with
medication.

- 6 -

December 1997 private psychologic records indicated a history of
alcohol and drug abuse, as well as a long history of depression.
The veteran reported a dislike of people, a desire to be alone,
poor appetite, insomnia, and other symptoms. The diagnosis was
recurrent depression with mild symptoms of PTSD. A schizoid
personality disorder was also diagnosed.

October 1998 VA medical records indicated that he was referred for
an inpatient psychiatric consult due to chronic depression. The
veteran related suicidal ideation dating back to 1978. Apparently,
he had a history of self medicating with alcohol, but not in recent
years. He had about 15 psychiatric admissions, the last of which
was in the mid 1980s. According to the report, he had been on
psychotropic medication without significant improvement. The
diagnosis, in pertinent part, was major depressive disorder.

By January 2000 statement of the case, the RO determined that new
and material evidence, sufficient to reopen the claims of service
connection for depression and residuals of pneumonia, had been
received. However, service connection for both disabilities was
denied.

As noted above, the veteran's claim of service connection for a
nervous condition was finally denied by November 1979 rating
decision and his claim of service connection for residuals of
pneumonia was last finally denied by August 1982 RO decision.
Despite the finality of a prior adverse decision, a claim will be
reopened and the former disposition reviewed if new and material
evidence is furnished as to a claim that has been disallowed. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (2001).

Under applicable regulation, "new and material evidence" is defined
as evidence not previously submitted to agency decision makers
which bears directly and substantially on the specific matter under
consideration, which is neither cumulative or redundant, and which
by itself or in conjunction with evidence previously assembled is
so significant that must be considered in order to fairly decide
the

7 -

merits of the claim. 38 C.F.R. 3.156; see also Hodge v. West, 155
F.3d 1356 (Fed. Cir. 1998).

Not every piece of new evidence is "material," but some new
evidence may well contribute to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability, even where it will not eventually alter a rating
decision. Hodge, 155 F.3d at 1363.

In determining whether evidence is new and material, the
credibility of the evidence is generally presumed. Justus v.
Principi, 3 Vet. App. 510, 512-513 (1992). In Kutscherousky v.
West, 12 Vet. App. 369 (1999), the Court held that the holding in
Justus was not altered by the Federal Circuit decision in Hodge.

With these considerations, the Board must review all of the
evidence that has been submitted by the veteran or otherwise
associated with the claims file since the RO's prior final
decision. In this case, with respect to depression, the additional
evidence submitted after November 1979 consists of voluminous
evidence of psychiatric treatment and present diagnoses of
psychiatric disabilities. That evidence provides a current picture
of the state of the veteran's disability. Clearly, the evidence
associated with the claims file since November 1979 is new, as it
is not duplicative of evidence contained within the claims file
before that time. As well, after carefully considering this
evidence, the Board finds that it is new and material, sufficient
to reopen the claim of service connection for an acquired
psychiatric disability, as it could contribute to a more complete
picture of the etiology of the psychiatric disability for which
service connection is now being sought. 38 C.F.R. 3.156(a); Hodge,
155 F.3d at 1363. With respect to residuals of pneumonia, the
additional evidence is new, as it was not present in the claims
file before August 1982. It is also material as includes
information regarding recent pulmonary findings and could assist in
determining the etiology of the veteran's claimed lung disorder.
Id.

8 -

With respect to both issues, additional development must take place
before the Board can reach a decision regarding entitlement to
service connection for the above disabilities.

ORDER

New and material evidence, sufficient to reopen the claims of
entitlement to service connection for an acquired psychiatric
disability and a pulmonary disability, has been submitted. To that
extent only, the claim is granted.

J.F. GOUGH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no p longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

9 -



